demonstrate that counsel's performance was deficient in that it fell below

                an objective standard of reasonableness, and resulting prejudice such that

                there is a reasonable probability that, but for counsel's errors, the outcome

                of the proceedings would have been different. Strickland v. Washington,

                466 U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683

                P.2d 504, 505 (1984) (adopting the test in Strickland). Both components of

                the inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner

                must demonstrate the underlying facts by a preponderance of the

                evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004).

                                Appellant failed to demonstrate that his trial counsel's

                performance was deficient or that he was prejudiced. Counsel informed

                the district court that there was an error relating to a previous conviction

                and informed the court that the PSI could only be amended with a court

                order. The district court acknowledged that the PSI contained an error,

                ordered it to be corrected, and proceeded to sentence appellant to the

                sentence stipulated to in the guilty plea agreement. Appellant failed to

                demonstrate a reasonable probability of a different outcome had counsel

                performed further actions relating to the correction of the PSI. Therefore,

                the district court did not err in denying this claim.

                                Next, appellant claimed that the district court judge was

                biased and his sentence was excessive. These claims were not permissible

                in a post-conviction petition for a writ of habeas corpus that challenges a



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A


                          EMI                                                        ar:em
                judgment based upon a guilty plea. See NRS 34.810(1)(a). Therefore, the

                district court did not err in denying these claims. Accordingly, we

                            ORDER the judgment of the district court AFFIRMED. 2




                                                   Gibbons




                                                   Saitta


                cc: Hon. Douglas W. Herndon, District Judge
                     Lonnie Jay Loucks
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk



                      2 Appellant failed to demonstrate that the district court erred in
                denying his motion for the appointment of counsel or his motion to amend,
                which requested that the district court appoint counsel to file an amended
                petition. See NRS 34.750. Further, the district court did not deny
                appellant's motion to proceed in forma pauperis, and therefore, appellant
                was not an aggrieved party who may seek appellate relief regarding that
                motion. See NRS 177.015.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A